Per Curiam.
This cause is submitted on a motion to modify tbe judgment heretofore rendered, “ to the extent that from the sum *184of money to be paid into this court for the benefit of said defendant Halligan there may be deducted the money already paid over and refunded to him, his agents and attorneys, by the commissioners who conducted the sale of the premises in controversy,” etc. The motion must be overruled. There is no bill of exceptions. The court below found the issues in favor of the plaintiffs, but required them to pay Halligan“$300 within ninety days, and this was extended by this court to ninety days from January 5, 1892. This order is right and must be complied with. The district court of Saunders county has jurisdiction of the referees who made the sale, and upon the proper affidavit being filed therein, showing that they are improperly retaining the money derived from said sale, may cite them to appear and account for such funds in their hands, which, when paid, into court, less the necessary costs, will be paid to the plaintiffs.
Judgment accordingly.